Citation Nr: 1127197	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss, to include restoration of a 50 percent evaluation, effective July 1, 2008. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The April 2008 rating decision reduced the appellant's rating for bilateral hearing loss from 50 percent disabling to 20 percent disabling, effective July 1, 2008.  The appellant filed a notice of disagreement with the reduction in December 2008.  A statement of the case was issued in April 2009 and the appellant filed a substantive appeal in May 2009.  A Decision Review Officer granted a rating of 40 percent for service-connected bilateral hearing loss, effective July 1, 2008, in a September 2010 supplemental statement of the case and rating decision.  In light of the September 2010 rating decision, the issue of entitlement to a rating in excess of 40 percent is inextricably intertwined with the issue of entitlement to restoration of a 50 percent rating for bilateral hearing loss.  As such, the issue is framed as noted on the title page.

In April 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board finds that the issue on appeal includes entitlement to an increased rating for the disability at issue.  As such, the evidence of record for consideration on appeal is not limited to only that of record at the time of the April 2008 rating reduction.  In this regard, the Board notes that the evidence of record includes an August 2010 private audiological test report conducted by J.B.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2010).  The August 2010 private audiological test report indicates that it was conducted by a state-licensed audiologist.  The August 2010 report includes a graph of results of a pure tone audiogram.  However, the record does not contain an interpretation of the results.  It is recognized that the Board may interpret the graph of results of a puretone audiogram.  Significantly, however, the private audiological test report does not indicate whether the Maryland CNC discrimination test was used.  At the April 2010 Board hearing, the appellant stated that he was told that the August 2010 private examiners had the Maryland Speech Recognition Test (See April 2010 Hearing Transcript (Tr.) at p. 12).  The August 2010 private audiological test report indicates that the appellant had speech discrimination scores of 12% in the left ear, and 44% in the right ear.  At a July 2010 VA examination, the appellant had speech recognition scores, using the Maryland CNC speech discrimination test, of 60% in the left ear and 56% in the right ear.  Thus, there is a significant difference between the speech recognition scores of the VA examination and private audiological test even though the tests were conducted one month apart.

The United States Court of Appeals for Veterans Claims (Court) has held that where a private medical examination is insufficient or unclear in some way, and it reasonably appears that a request for clarification could provide relevant information that is not otherwise in the opinion and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, 22 Vet. App. 124 (2011).  It is unclear whether the August 2010  private audiological test report may be applied for rating purposes, as it does not indicate whether the speech recognition ability percentages use the Maryland CNC discrimination test.  The Court held that VA has an obligation to determine whether the Maryland CNC test was used in such cases, as it is an objective fact not subject to interpretation or opinion that can easily be obtained by contacting the private examiners, and the burden in obtaining this missing information is minimal.  Id.

Further, although August 2010 graph contains findings at 3000 Hertz for the right ear, it is not clear whether it includes findings for the left ear at 3000 Hertz.  Thus, the examiner should be asked whether testing was conducted at 3000 Hertz for the left ear, and if so, the results of such, or whether testing was simply not done at that frequency.  See 38 C.F.R. § 4.85(b), (d) (2010) (generally, disability ratings are based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by four)).

The July 2010 VA examiner reviewed the appellant's claims file and VA treatment records.  The appellant cited VA audiological test results from August 2009, which do not appear to have been associated with the claims file.  The VA treatment records in the claims file only date to August 2007.  Consequently, the appellant's complete VA treatment records from August 2007 to present may be useful in adjudicating the appeal.

The issue of entitlement to restoration of a 50 percent rating for bilateral hearing loss is inextricably intertwined with the claim for entitlement to an evaluation in excess of 40 percent for bilateral hearing loss.  Consequently, the issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from August 2007 to present, including audiological test results from August 2009.  If no records are available, the claims folder must indicate this fact.

2.  The RO should obtain appropriate authorization from the appellant and should contact the private audiologist who performed the August 2010 audiogram, J.B.  The audiologist should be requested to interpret the results of the audiograph, indicate whether the Maryland CNC test was used, and provide any additional information the audiologist finds necessary.

The examiner should be asked whether testing was conducted at 3000 Hertz for the left ear, and if so, the results of such, or whether testing was simply not done at that frequency.  

3.  If the private audiologist referenced above is not available to provide the requested information, a VA audiologist should provide an interpretation of the August 2010 private audiological test results.  If the examiner is unable to interpret the results, the examiner should provide a rationale.

4.  Thereafter, readjudicate the issue on appeal of entitlement an evaluation in excess of 40 percent for bilateral hearing loss, to include restoration of a 50 percent evaluation effective July 1, 2008.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


